IN THE
                          TENTH COURT OF APPEALS

                                    No. 10-13-00330-CV

    IN THE INTEREST OF R.M., N.M., N.M., AND K.O., CHILDREN



                       From the County Court at Law No. 1
                             Johnson County, Texas
                           Trial Court No. D201200053


                                        ORDER


       Appellant’s Motion to Extend Time to File Appellant’s Brief was filed on

November 20, 2013. Accelerated appeals in termination cases require strict adherence

to the shortened deadlines. Rule of Judicial Administration 6.2 states that in an appeal

of a suit for termination of the parent-child relationship or a suit affecting the parent-

child relationship filed by a governmental entity for managing conservatorship,

appellate courts should dispose of the appeal within 180 days of the date the notice of

appeal is filed. This deadline is not extended for delays or extensions in filing the

records or briefs of the parties.
        Appellant’s motion is granted. However, no further extensions will be granted.

Appellant’s brief is due December 20, 2013. Appellant is reminded that the record

should be returned to the Court with appellant’s brief so that the appellee may timely

prepare its response.

                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed December 12, 2013




In the Interest of R.M., N.M., N.M., and K.O., Children                         Page 2